DETAILED ACTION
Claims 56-57 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-57 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,281,033 (hereinafter ‘033).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 56-57 of the instant application define an obvious variation of the invention claimed in ‘033.
It is noted that the instant application is a later-filed continuation of ‘033. Claim 1 of ‘033 contain every element of Claims 56-57 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 1 of ‘033 as shown in the tables below contain every element of Claim 56 of the instant application and as such anticipate Claim 56 of the instant application. 
Claim 56 of the instant application is shown in the table below with Claim 1 of ‘033 with the differences boldfaced for the Applicant's convenience.
Claim 56 of Instant
Claim 1 of US Pat 10,281,033
An actuator system comprising: 
an element configured for rotary movement about a first axis relative to a reference structure;
An actuator system comprising: a shared link configured and arranged for rotary movement about a first axis relative to a reference structure;
a linkage system connected to said element and said reference structure; said linkage system having a link configured for rotary movement about a second axis relative to said reference structure;
a controlled element configured and arranged for rotary movement about a second axis relative to said reference structure;
said first axis and said second axis being substantially parallel and operatively offset a substantially constant distance;
a first linkage connected to said controlled element at a first element connection offset from said second axis and extending from said first element connection to a first member connection offset from said first axis;
said linkage system configured and arranged such that a first angle of rotation between said element and said reference structure may be driven independently of 


a first member connected to said first linkage and configured and arranged for rotary movement about a third axis relative to said shared link;
a first rotary actuator connected to said linkage system and arranged to rotationally control a first degree of freedom of said linkage system;
a first actuator configured and arranged to control rotation of said first member; 

a second member connected to said second linkage and configured and arranged for rotary movement about a fourth axis relative to said shared link;
a second rotary actuator coupled to said linkage system and arranged to rotationally control a second degree of freedom of said linkage system, 
a second actuator configured and arranged to control rotation of said second member;
said first degree of freedom and said second degree of freedom being independent degrees of freedom;
wherein said first actuator is configured and arranged to drive rotation of said element about said first axis when said second degree of freedom is operatively locked.
said first actuator, said first member and said first linkage configured and arranged to rotate said controlled element about said second axis relative to said reference structure when said second actuator operatively locks rotation of said second member about said fourth axis relative to said shared link; and 


said shared link, said first and second members and said first and second actuators configured and arranged such that said shared link rotates about said first axis when said second actuator operatively locks rotation of said second member about said fourth axis relative to said shared link.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 56-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blackburn (GB 593,642) in view of Godkin et al. (US Pat No. 4,808,955).
Blackburn and Godkin was disclosed by IDS dated 10/21/2019.

Regarding claim 56, Blackburn teaches an actuator system comprising: 
an element configured for rotary movement about a first axis (Fig 1, shaft 10) relative to a reference structure; 
a linkage system (Fig 1,11,13,6,12,14) connected to said element and said reference structure; 

said first axis and said second axis being substantially parallel and operatively offset a substantially constant distance (Fig 1);
said linkage system configured and arranged such that a first angle of rotation between said element and said reference structure may be driven independently of a second angle of rotation between said link and said reference structure (Fig 1); 
a first actuator (Fig 1,13) connected to said linkage system and arranged to power a first degree of freedom of said linkage system; 
a second actuator (Fig 1,14) coupled to said linkage system and arranged to rotationally control a second degree of freedom of said linkage system, said first degree of freedom and said second degree of freedom being independent degrees of freedom (i.e. linear displacement and angle of rotation of item 6); 
wherein said first actuator is configured and arranged to drive rotation of said element about said first axis when said second degree of freedom is operatively locked (Fig 1). 
Blackburn does not teach that the first and second actuator are rotary actuators. It is old and well known to substitute linear actuators for rotary actuators. For example,
Godkin teaches that the linear movement provided by linear actuators can also be accomplished using a rotary actuator (col 1 lines 39-50). The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958). When a patent claims a 

Regarding claim 57, Blackburn teaches an actuator system comprising: 
an element configured for rotary movement about a first pivot (Fig 1,10) relative to a reference structure; 
a first linkage (Fig 1,11) connected to said element at a first element connection offset from said first pivot and extending from said first element connection to a first reference connection of said reference structure offset from said first pivot (Fig 1,6); 
a second linkage (Fig 1,12) connected to said element at a second element connection offset from said first pivot and extending from said second element connection to a second reference connection of said reference structure offset from said first pivot (Fig 1,6); 
said element and said first linkage forming a first system linkage having at least two independent degrees of freedom (Fig 1,6, 11); 
said element and said second linkage forming a second system linkage and having at least two independent degrees of freedom (Fig 1,6, 12); 
a first motor (Fig 1,13) connected to said first linkage; 
a second motor (Fig 1,14) connected to said second linkage and movable independent of said first motor; 
said first linkage and said second linkages coupled so as to share a degree of freedom (Fig 1,6); 

said second motor configured and arranged to control a degree of freedom in said second linkage (Fig 1, 14); and
one of said motors configured and arranged to move said element relative to said reference structure when said other of said motors operatively locks said powered degree of freedom (Fig 1).
Blackburn does not teach that the first and second motor are configured and arranged to rotationally control said first and second linkage. It is old and well known to substitute linear actuators for rotary actuators. For example, Godkin teaches that the linear movement provided by linear actuators can also be accomplished using a rotary actuator (col 1 lines 39-50). The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958). When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR v. Teleflex

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195